Case 2:21-mj-01079-NPM Document1 Filed 06/07/21 Page 1 of 5 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

United States of America

)
V. )
) Case No.
MAYRA BOCANEGRA-JUAREZ 2:21-mj- 1079 - pF
)
)
Defendant(s)
CRIMINAL COMPLAINT
|, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 30, 2021 in the county of Collier in the
_ Middle District of Florida , the defendant(s) violated:
Code Section Offense Description
Title 8 U.S.C. § 1326(a) lllegal Reentry by Deported Alien.
This criminal complaint is based on these facts: ~ =
SEE ATTACHED. S$ rm
; ©
“ mo
<
: -
; = m
2 i oi oO
# Continued on the attached sheet. Fa S
2 /apanet 4O

 

 

Complainant's signature

a Brian A. Tapanes, Deportation Officer

Printed name and title

Sworn to before me over the telephone and signed in my presence, pursuant to Fed. R. Crim. P. 4.1 and 4(d)

eT 06/07/2021 Cheb
Ja’ s Mel

City and state: _ Fort Myers, Florida

Nicholas P. Mizell, U.S. Magistrate Judge
Printed name and title
Case 2:21-mj-01079-NPM Document1 Filed 06/07/21 Page 2 of 5 PagelD 2

AFFIDAVIT

I, BRIAN A. TAPANES, being duly sworn on.oath depose and state the
following:

1, Ihave been employed by United States Immigration and Customs
Enforcement (ICE).and have been so employed since May of 2007. J currently hold
the position of Deportation Officer, which I have held since September of 2015. As a
Deportation Officer, my duties include the apprehension of aliens who are in the
United States illegally and the enforcement of the immigration laws including
offenses involving aliens who-ate believed to have reentered the United States after
deportation, without authorization from the Attorney General. This affidavit is
based upon my personal knowledge and information which has been provided to me
by other law enforcement officers.

2. Onor about April 30, 2021, the Collier County Sheriff's Office (CCSO)
in Naples, Florida arrested Mayra Bocanegra-Juarez, for the offense of expired
drivers license: Bocanegra-Juarez’s fingerprints were rolled, scanned and
electronically submitted into the Federal Bureau of Investigations” Next Generation
Identification (NGI).

3. On or about April 30, 2021, an Immigration Official located Bocanegra-
Juarez in Collier County, Florida, and an Immigration and Customs Enforcement
detainer was filed for Bocanegra-Juarez.

4. Onor about April 30, 2021, through a field interview, an Immigration

official was able to-establish that Bocanegra-Juarez was the same subject who. had

I

 
Case 2:21-mj-01079-NPM Document1 Filed 06/07/21 Page 3 of 5 PagelD 3

been previously removed from the United States. This individual’s biographical
information was consistent with previously known information from law
enforcement databases. Bocanegra-Juarez was processed through the Department of
Homeland Security’s Automated Biometric Identification System (IDENT), which
resulted in her fingerprints matching a record of a previously deported alien under
Alien File 076-817-973.

5. On April 30, 2021, an immigration official interviewed Bocanegra-
Juarez. On April 30, 2021, an immigration official read Bocanegra-J uarez her
Miranda Warnings, Bocanegra-Juarez declined to give a sworn statement.

6.  Asearch of the ICE computer databases revealed that alien number
076-817-973 was assigned to Bocanegra-Juarez, a citizen and native.of Mexico born
in June of 1966. I subsequently reviewed all documents in Alien F ile 076-817-973.
Contained in the documents was an Immigration Judge’s Order issued.m San
Francisco, California, on October 14, 1998. This order was issued based upon the
charges on the Notice to Appear (1-862) pursuant to Section 212(a)(2(A\@UD and
212(a)(2)(C) of the Immigration and Nationality Act, as amended. Contained in the
alien file was an executed Warrant of Removal (1-205), which revealed that
Bocanegra-Juarez was deported from the United States to Mexico on March 17,
2000.

7. Subsequent to her deportation, Bocanegra-Juarez reentered the United
States on an unknown date, at an unknown location without being admitted or

paroled after inspection by an immigration officer at a designated port of entry and

2

 
Case 2:21-mj-01079-NPM Document1 Filed 06/07/21 Page 4 of 5 PagelD 4

without permission by the Department of Homeland Security.

8.  OnJune 3, 2021, a Fingerprint Specialist with U.S. Immigration and
Customs Enforcement, Homeland Security Investigations examined the fingerprint
contained on the executed Warrant of Removal (I-205) executed March 17, 2000 and.
compared the fingerprint to that of the individual located in Collier County, Florida
on April 30, 2021. The Fingerprint Specialist determined that all the fingerprints
were made by the same individual, Mayra. Bocanegra-Juarez.

9, A search of ICE databases has revealed that Bocanegra-Juarez had
never received permission to reenter the United States from the United States
Attorney General or his successor, the Secretary for Homeland Security, subsequent

to her deportation.on March 17, 2000.

 
Case 2:21-mj-01079-NPM Document1 Filed 06/07/21 Page 5 of 5 PagelD 5

10. Based on the above information, I have concluded that, to the best of
my knowledge and belief, there is probable cause to believe that, the
Defendant, Mayra Bocanegra-Juarez, is presently in the United States, in violation of

Title 8, United States Code, Section 1326(a).

2 (apanet 4840
Brian A. Tapanes, Deportation Officer
U.S. Department of Homeland Security
Immigration and Customs Enforcement

Sworn and subscribed to me via reliable electronic means (telephone)
this Ley day of June, 2021, in Fort Myers, Florida.

— Jefe E._sbgel.
NIGHGLAS P. MIZELL

United States Magistrate Judge

 
